Title: John Adams to John Quincy Adams, 9 February 1790
From: Adams, John
To: Adams, John Quincy


My dear son
New York Feb. 9. 1790
I hope your Anxiety, about your Prospects of future Life, will not be indulged too far. If, after your Term with Mr Parsons expires your Judgment, Inclination and Advice of your Friends lead you to Boston, you shall have my full Consent and Approbation.
If you could contrive to get a Small Family into my House with whom you could reputably board: and could reserve the best Room and Chamber, for your office and Lodging Room, I should not be displeased with the Arrangement. an office you must have. enquire into this matter, and let me know upon what Terms you can board, and have an office.— Upon this Plan, you might make an Excursion sometimes to Braintree, and pursue your studies there, especially in the Heat of summer when the Air of Boston is unwholesome.
inclosed is a Copy of Mr Fitsimmons’s Motions Yesterday on the national Debt.
May the Blessing of God attend you my dear son. so wishes and prays your / Affectionate Father
John Adams
